Case 1:16-cr-10305-NMG Document 372 Filed 01/07/19 Page 1 of 3




                                                            e...:t   .
                                                      By:     ~N O' 201Y-
                                                                         erk
     Case 1:16-cr-10305-NMG Document 372 Filed 01/07/19 Page 2 of 3




11

11

11

11




11

fl
11

11
11
Case 1:16-cr-10305-NMG Document 372 Filed 01/07/19 Page 3 of 3




                                                                 j
